Citation Nr: 1311794	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by which the RO, in pertinent part, denied entitlement to service connection for a right knee disability.

In August 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  

In January 2011 and in August 2012, the Board remanded this matter to the RO for further development of the evidence, which has been accomplished satisfactorily, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

A right knee disability is not causally related to active duty service, did not manifest for many years after service, and is not the proximate result of, due to, or aggravated by a service-connected left knee disability.


CONCLUSION OF LAW

A right knee disability was not incurred in service, was not proximately due to or aggravated by a service-connected disability, and service connection for a right knee disability may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA and implementing regulations impose obligations on VA to provide those claiming VA benefits with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely September 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The record contains the service treatment records, VA clinical records, private medical records, records from the Social Security Administration (SSA), and relevant VA examination reports.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2012 VA medical opinion obtained in this case is adequate.  The nexus opinion provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, SSA records, and a VA nexus opinion including substantiated reasons and bases for that opinion, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Hence, the provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that service connection based on continuity of symptomatology is available only with respect to the "chronic diseases" listed in 38 C.F.R. § 3.309(a)).  Nevertheless, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309.  

Factual Background 

The Veteran contends that he has had a right knee disability since service.  In the alternative, he argues that his current right knee disability is related to the service-connected left knee disability.  

The service treatment records reflect several complaints regarding the right knee.  In March 1974, the Veteran reported redness and swelling.  Right knee pain was diagnosed, and light duty was prescribed for seven to 10 days.  In May 1974, he complained of bilateral knee pain although objective findings concerned the left knee only.  In November 1976, the Veteran reported right knee pain since the previous day when he was playing basketball; he denied trauma.  A probable muscular strain was diagnosed.  However, upon his discharge examination in December 1976, he did not report any current right knee symptoms.  Moreover, a physical examination of the lower extremities was normal.  

Following service, the medical record is silent as to the right knee until well after the turn of the Millennium.  Significantly, the Veteran has not explained this gap in the medical treatment records.  An April 2007 private medical treatment note indicates right knee pain.  A May 2007 VA progress note indicates crepitation of the knees as well as osteoarthritis of the knees.  In July 2007, the Veteran underwent a right partial medial meniscectomy.  An injection to the right knee in October 2007 was helpful for about three weeks.  A March 2008 medical report reflects that the Veteran was reluctant to undergo further right knee surgery.

A July 2008 private medical report reveals that there was no evidence of a specific injury other than a casual relationship to the left knee.  The physician indicated that "aside from overuse type syndrome, I cannot say that there is any specific service related injury to the right knee."

In October 2010, the Veteran underwent a diagnostic arthroscopy of the right knee with partial medial meniscectomy and chondroplasty of the medial femoral condyle, patella, and trochlear groove.  The pre-operative diagnosis was of right knee pain.  The post-operative diagnosis was of a medial meniscus tear and degenerative changes of the right knee with chondromalacia of the medial compartment and patellofemoral compartment.

In February 2011, the Veteran underwent a VA orthopedic examination.  The Veteran reported right knee problems since 1975 after a basketball game.  Further, he noted an arthroscopic meniscus repair in 2007 as well as in 2010.  However, he continued to suffer from right knee pain.  A right knee X-ray study revealed a slight narrowing of the joint space medially.  The examiner diagnosed right knee degenerative joint disease status-post partial medial meniscectomy and chondroplasty.  The examiner opined that the Veteran's right knee disability was not likely due to service, as there was no documentation regarding the right knee for several decades following service.  However, as some of the facts upon which the VA examiner relied were not accurate, the Board requested another VA examination in its August 2012 remand.

On VA examination in November 2012, the examiner diagnosed right knee degenerative joint disease as well as a history of a right knee torn meniscus status-post repair.  The examiner noted no specific right knee injuries in service despite complaints concerning the right knee.  The Veteran had the right knee cartilage shaved in 2007 and 2010 and experienced swelling as well as right knee pain.  A right knee X-ray study revealed stable moderate degenerative changes with a slight varus deformity.  The examiner opined that the current right knee disability was not directly related to service due to the lack of documentation of a chronic right knee disability in service coupled with the fact that following service, there were many decades during which the Veteran sought no treatment for the right knee until a 2007 meniscus tear following a sports injury.  Further, the examiner opined that the current right knee disability was not caused or aggravated by the service-connected left knee disability.  The examiner explained that the Veteran's right knee disability was caused entirely by the 2007 meniscal tear, which had nothing to do with the service-connected left knee disability.

Discussion

The Board is aware of the Veteran's contentions regarding the origins of his current right knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), meniscal tears and arthritic changes fall outside the realm of the common knowledge of the lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  To the extent that he is competent to describe right knee symptoms experienced, he has not explained how treatment for a knee condition in service resulted in his current condition.  Nor has he credibly described continuity of right knee symptoms since service.  Thus, the Board cannot solely rely on the Veteran's representations regarding the origins of his right knee disability. 

Upon consideration of the relevant lay and medical evidence, the Board finds that the Veteran did not incur a right knee disability in service.  A review of the service treatment records does not show a chronic right knee condition in service.  If the condition were chronic, one would expect complaints or physical examination findings during the service separation examination.  Furthermore, both private medical evidence and VA medical opinions indicate that there was no right knee injury in service that would have led to the Veteran's currently diagnosed right knee disability.  

Next, since the first post-service medical evidence of a right knee disability, which includes an arthritic component, is dated several decades after service separation, and in the absence of credible lay evidence to the contrary, the Board finds that symptoms of a right knee disability have not been continuous since service separation and that right knee arthritis did not manifest in the first post-service year.  

Furthermore, the Board finds that the current right knee disability is not otherwise related to service.  38 C.F.R. § 3.303(d).  The competent and probative evidence does not reflect a nexus between a current right knee disability and service.  Indeed, the current right knee disability has been linked to a 2007 incident that took place more than 30 years after service separation.  Thus, the Board finds that the currently diagnosed right knee condition is unrelated to service.  

As to secondary service connection, the competent and probative medical evidence indicates that a current right knee disability is not the proximate result of or due to a service-connected left knee disability and not aggravated thereby.  Indeed, the November 2012 VA examiner explained that the Veteran's right knee disability is entirely unrelated to the service-connected left knee disability.  Thus, there is no means by which to grant service connection for the Veteran's right knee disability as secondary to the service-connected left knee disability to include on the basis of aggravation.  38 C.F.R. § 3.310; Allen, supra.

As apparent from the foregoing discussion, the competent and probative evidence weighs against the Veteran's claim.  Because the preponderance of the evidence weighs against the Veteran's claim for service connection for a right knee disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied under all potential theories of entitlement.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309(a), 3.310; Alemany, supra.


	
ORDER

Service connection for a right knee disability is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


